t c memo united_states tax_court estate of mary d maggos deceased catherine m adkins special administrator petitioner v commissioner of internal revenue respondent docket no filed date mcgee grigsby stanley y mukai r john seibert kimberly rae mccorkle william c mccorriston nathan jerold cohen jeffrey w ferguson michael rosenthal and julian y kim for petitioner henry eb o’neill for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioner’s federal gift_tax for the issue - - for decision is whether a transaction in which mary d maggos’ shares of stock in a family-owned company were redeemed constitutes a taxable gift by mary d maggos for purposes of sec_2512 findings_of_fact some of the facts have been stipulated and are so found the original petition in this case was filed on behalf of mary d maggos who at the time resided in honolulu hawaii mary d maggos decedent died on date at the age of during pepsi-cola alton bottling inc pcab was an tllinois corporation engaged in the business of operating a pepsi-cola bottling franchise in southwestern illinois hereinafter the franchise the franchise was initially acquired in by decedent’s husband gust maggos the franchise was subsequently incorporated as pcab until his death in date gust maggos supervised and directed the business affairs of pcab on a day-to-day basis during the course of their marriage gust and decedent had two children nikita maggos and catherine m adkins subsequent to gust maggos’ death nikita maggos assumed control of the business on a day-to-day ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure basis from the time pcab was incorporated until date decedent was a member of the board_of directors of pcab on date all outstanding shares in pcab were divided between decedent who held shares and nikita maggos who held shares on date decedent and nikita maggos entered into a written declaration of trust and decedent conveyed her pcab shares and certain real_property located in illinois into the trust as a consequence of decedent’s conveyance of her shares to the trust pcab canceled stock certificates representing decedent’s personal ownership of the pcab shares and issued new certificates for those shares to nikita maggos and decedent as cotrustees of the trust under the written terms of the trust decedent and nikita maggos were cotrustees and had the following rights and beneficial interests decedent had a right to the net_income of the trust during her life and had a limited_power_of_appointment over the beneficial shares of the remainder interests among the named residual beneficiaries the corpus of the trust could be invaded for the care comfort medical attention support maintenance or education of decedent at the discretion of the trustees unless the trust was amended nikita maggos if he survived decedent was entitled to the corpus of the trust upon decedent’s death as cotrustees decedent and nikita maggos could jointly in their sole discretion revoke or amend the - terms of the trust the trustees had the power to vote any stock or other voting_securities held in the trust in case of death resignation refusal removal or inability to act of either of the trustees the remaining trustee was to act as sole trustee redemption transaction in after discussions between decedent and nikita maggos attorneys for nikita maggos and pcab prepared documents which effected the transaction at issue in this case all documents that were prepared to effect the transaction were executed together as part of an integrated transaction pursuant to the above-mentioned documents nikita maggos and decedent as cotrustees transferred pcab shares from the trust to decedent in her individual capacity on date pcab then redeemed the pcab shares from decedent decedent received the redemption price from pcab in the form of a promissory note with a dollar_figure million face_amount and a 10-year maturity the note provided for interest to be paid annually at a rate of percent per annum and principal to be repaid in a single balloon payment at maturity as a result of the redemption transaction nikita maggos became the sole owner of pcab ’ the redemption was subject_to a pledge agreement that acted as a security for the performance of the promissory note - - decedent was represented by independent and experienced counsel in the transaction the redemption transaction was designed to be an estate_freeze the purpose of an estate_freeze to minimize estate_taxes was explained to decedent by her counsel before the redemption the redemption price of dollar_figure million was determined in part because nikita maggos’ attorney believed they could support such a valuation for gift_tax purposes in part the price was determined by the amount nikita maggos thought he could afford decedent and nikita maggos did not negotiate the redemption price neither nikita maggos nor decedent sought a formal valuation of the company prior to the redemption however in date nikita maggos’ accountants wrote to robert t shircliff associates inc shircliff associates requesting that shircliff associates review the draft financial results of pcab to date so that they could advise nikita on the value of pcab the purpose of obtaining the valuation was for estate_planning shircliff associates were in the business of consulting with pepsi bottlers and acting as business brokers in the purchase and sale of pepsi bottling franchises shircliff associates prepared a preliminary valuation of pcab’s business based in part sdecedent’s attorney was robert hite nikita maggos’ attorney was victor bezman a partner in the firm of katten muchin zavis -- - on a complete valuation of the business that shircliff associates had conducted in and on the recent draft financial information that had been provided shircliff associates formed the view that the business as a whole could be sold for between dollar_figure and dollar_figure pleadings the initial petition alleges in relevant part the commissioner erred by determining that the common_stock of pepsi-cola alton bottling inc owned by the petitioner had a fair_market_value of dollar_figure as of date emphasis added petitioner’s amended petition alleges the determination of gift_tax set forth in the notice_of_deficiency is based of the following errors a the respondent erred by determining that a deficiency in gift_tax of dollar_figure is due from the petitioner for the year ended date b the respondent erred by determining an increase of dollar_figure in taxable_gifts c the respondent erred by determining that the total amount of taxable_gifts is dollar_figure d the respondent erred by determining the tax on total taxable_gifts is dollar_figure e the respondent erred by determining that the redemption of the petitioner’s stock of pepsi-cola alton bottling inc pcab was a gift since the redemption was fraudulently induced and resulted in petitioner being swindled out of the full value of her pcab stock f the respondent erred by determining that the redemption of the petitioner’ s pcab stock was a gift since the redemption constituted a bona_fide arms-length transaction which proved to be a bad bargain for the petitioner this was based on a range of values between dollar_figure and dollar_figure per case times big_number cases sold the valuation worksheet also shows a total valuation of dollar_figure - jj - g the respondent erred in treating the redemption of the stock of pcab owned by the petitioner as a gift since the redemption was free of donative_intent h the respondent erred by determining that the redemption of the petitioner’s pcab stock was a gift since the fraudulent inducement described in subparagraph e constituted a theft of the petitioner’ s pcab stock the respondent erred by determining that the stock of pcab owned by the petitioner had a fair_market_value of dollar_figure as of date the respondent erred by determining that the transfer of the stock of pcab owned by the petitioner was for less than adequate_and_full_consideration kk the respondent erred by determining that the petitioner made a gift of dollar_figure to nick maggos the facts upon which the petitioner relies as a basis of her case are as follows b at all relevant times herein prior to may of the petitioner was the owner and or beneficial_owner of approximately of the stock of pcab while nick maggos nick the petitioner’s only son was the owner and or beneficial_owner of all of the remaining issued and outstanding_stock of pcab emphasis added respondent’s answer to the amended petition admitted paragraph b of petitioner’s amended petition pretrial order of date the court issued the following pretrial order for cause it is ordered that each of the parties shall file no later than date a memorandum setting forth-- a the issues of fact including any issues subsidiary to ultimate issues and b the issues of law including any issues subsidiary to ultimate issues to be resolved by the court such issues should be set forth in sufficient detail to enable the court to decide the case in its entirety by addressing each of the issues listed a clear complete and concise exposition of each party’s position and the theory underlying that position with respect to each of the issues that are set forth pursuant to above in this regard each party shall include a statement in narrative form of what each party expects to prove it is further ordered that the statement of issues set forth pursuant to above shall control the admissibility of evidence at trial and evidence offered at trial will be deemed irrelevant unless it pertains to one or more of the issues set forth pursuant to above it is further ordered that neither party will be allowed to advance a position or theory underlying that position with respect to any of the issues set forth pursuant to above that is different from the positions or theories set forth pursuant to above emphasis added petitioner’s amended memorandum of issues petitioner’s memorandum filed in response to the court’s order states the following factual basis for asserting petitioner is not liable for the gift_tax assessed the redemption transaction does not constitute a taxable gift because the transaction was the result of a theft procured by fraud petitioner intends to prove a lack of donative_intent on the part of petitioner actual and or constructive fraud on the part of nikita and alternatively the redemption was a bad business bargain and in the further alternative the value of the stock on the date of the redemption dollar_figure million was equal to fair_market_value as issues of law petitioner states theft the redemption constituted a theft under state law xk kek fraud no gift was made because petitioner was swindled mistake under hawaii law a party to a contract may rescind a contract on the basis of unilateral mistake bad business bargain a transaction entered into in the ordinary course of business will be considered as made for full and adequate_consideration in money or money’s worth since the redemption was entered into in the ordinary course there was no gift moreover the fact that a familial relationship existed between petitioner and the buyer does not preclude the defense of a bad business bargain citations omitted petitioner’s memorandum concludes petitioner intends to prove that the redemption was a theft procured by fraud that she lacked donative_intent and the transaction must be rescinded on the basis of mistake alternatively the redemption was a bad business bargain as a further alternative theory petitioner will prove that the fair_market_value of the stock was dollar_figure million on the date of redemption under either theory no gift_tax is owed respondent’s memorandum of issues fact respondent’s memorandum sets out the following issues of whether the redemption of petitioner’ sec_56 interest in pepsi-cola alton bottling inc pcab on date for dollar_figure payable by way of a year promissory note providing for monthly payments of interest only pincite for the entire 10-year term constituted a taxable gift to her son nikita maggos nikita the owner of the remaining of pcab a whether the redemption of petitioner’s pcab stock at a stated redemption -- - price of dollar_figure constituted a sale in the ordinary course of business a transaction that was bona_fide at arm’s length and free from any donative_intent within the meaning of sec_25_2512-8 b whether nikita ek lawrence helm cpa helm and victor bezman esq bezman engaged in a conspiracy to defraud petitioner in connection with the redemption of her pcab stock c whether the redemption of petitioner’s pcab stock at a stated redemption price of dollar_figure constituted a bad business bargain by petitioner irrespective of whether she was defrauded by nikita helm and or bezman whether the fair_market_value of petitioner’ sec_56 interest in pcab as of date was dollar_figure the stated redemption price or was dollar_figure as determined by respondent civil litigation in after receiving advice from her daughter catherine adkins decedent ceased her association with robert hite her attorney of many years and retained new counsel subseguent to retaining new counsel on date decedent disinherited her son nikita maggos based on advice from new counsel on date decedent commenced suit in the u s district_court for the district of hawaii against nikita maggos and pcab civil no 94-00649ack the district_court litigation on date decedent commenced suit in the circuit_court of the first circuit of hawaii against helm huber ring helm co bezman and katten muchin zavis civ no the circuit_court litigation was removed to the federal district_court in hawaii civil no spk and was ultimately consolidated with the district_court litigation in the district_court litigation decedent sought both damages and the rescission of the redemption transaction based on a number of claims asserted against nikita maggos and pcab including common_law fraud breach of fiduciary duty against nikita in his capacity as a fiduciary being the president and a director of pcab and the decedent’s son and breach of the illinois business corporation act decedent also asserted similar claims as well as professional malpractice claims against helm huber ring helm co her former accountants bezman and katten muchin zavis nikita’s and pcab’s attorneys petitioner’s attorneys requested coopers lybrand to determine the fair_market_value of a 100-percent anda percent interest in pcab coopers and lybrand prepared an expert report for the district_court litigation in support of petitioner’s contention that decedent had been defrauded by nikita maggos coopers lybrand concluded that on date a 100-percent interest in pcab was worth between dollar_figure million and dollar_figure million and a 7-percent interest was worth between dollar_figure and dollar_figure that study determined that the ‘the accountants whom nikita maggos and pcab employed - - appropriate marketability discount that should be applied to the value of a 7-percent interest was percent petitioner filed the coopers lybrand report in the district_court litigation on or about date in support of decedent’s assertion that her interest in pcab was worth substantially in excess of what she received in the date redemption the district_court litigation was settled out of court in early ’ opinion in date decedent and pcab entered into a redemption transaction designed to minimize decedent’s estate_and_gift_taxes and to achieve decedent’s other testamentary goals the evidence supporting this conclusion is explained more fully later in this opinion respondent contends that pcab redeemed decedent’s shares in pcab for less than their fair_market_value resulting in nikita maggos’ owning percent of pcab respondent argues that this transaction resulted in a gift to decedent’s son nikita maggos that is subject_to gift_tax respondent’s measure of the gift is ‘pursuant to the terms of the settlement nikita maggos paid dollar_figure and conveyed an apartment in honolulu hawaii to the estate of mary maggos and the estate obtained a release from the counterclaims asserted by nikita maggos petitioner also obtained an indemnity from nikita maggos for any gift_tax liability that might be due as a result of the date redemption the alleged difference between the fair_market_value of decedent’s stock and the redemption price sec_2501 provides for a tax on gifts by individuals sec_2512 provides that the value of a gift of property at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides sec_2512 where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year if the value of the property given up by decedent exceeded the value of the property she received decedent made a gift_for the purposes of the federal gift_tax the amount of any such excess augmented the value of nikita maggos’ common_stock in pcab and would be a taxable gift from decedent to nikita see 682_f2d_1220 5th cir 88_tc_590 sec_25_2511-1 gift_tax regs s sec_25_2511-1 gift_tax regs provides h the following are examples of transactions resulting in taxable_gifts and in each case it is assumed that the transfers were not made for an adequate_and_full_consideration in money or money’s worth a transfer of property by a corporation to b is a gift to b from the stockholders of the continued petitioner argues in the alternative decedent did not own the shares that were redeemed in ownership argument the redemption transaction was not a completed_gift in because a breach of fiduciary duty owed to decedent occurred or decedent was defrauded and either or both events would entitle decedent to rescind the transaction incomplete_gift argument and finally the redemption price was either full and adequate_consideration for decedent’s interest in the shares or alternatively was a bad business bargain respondent argues that petitioner should be precluded from raising or relying on the argument that decedent was not the full beneficial_owner of the redeemed stock petitioner’s counsel on brief now asserts respondent’s argument rests on the erroneous belief that the pcab shares redeemed in were owned by mary maggos they were not mary maggos neither owned these pcab shares nor had power to exercise control_over the stock consistent with ownership rather the continued corporation if b himself is a stockholder the transfer is a gift to him from the other stockholders but only to the extent it exceeds b’s own interest in such amount as a shareholder a transfer of property by b to a corporation generally represents gifts by b to the other individual shareholders of the corporation to the extent of their proportionate interests in the corporation however there may be an exception to this rule such as a transfer made by an individual toa charitable public political or similar organization which may constitute a gift to the organization as a single entity depending upon the facts and circumstances in the particular case emphasis added -- - trust owned the pcab shares and mary maggos merely had a life_estate interest in the income of the trust corpus respondent with a great deal of justification asks this court to preclude petitioner from arguing that decedent had only a limited interest in the redeemed pcab shares respondent argues that this is a new issue that petitioner is improperly raising for the first time on brief and the court should apply the doctrine_of judicial estoppel’ to prevent petitioner’s taking a position on the ownership of the pcab shares that is inconsistent with petitioner’s position in the district_court litigation petitioner’s argument that decedent had less than a full beneficial_ownership interest in the shares of pcab common_stock is not mentioned in the petition amended petition memorandum filed in response to our pretrial order of date or petitioner’s pretrial memorandum that was submitted just prior to trial in fact petitioner’s pleadings and the pretrial memorandum assert that decedent was owner and or beneficial_owner of the pcab shares petitioner took the same position in the district_court litigation we have no doubt that the doctrine_of judicial estoppel is also known as the doctrine_of preclusion of inconsistent positions see 105_f3d_530 9th cir in this opinion for convenience we adopt the term judicial estoppel when referring to the doctrine -- - petitioner’s counsel were aware that the pleadings and the pretrial memorandum in this case and the district_court litigation were totally inconsistent with petitioner’s present argument that decedent had no ownership_interest in the pcab shares we also have no doubt that had petitioner amended the pleadings in this case in order to take such a position it would have been prejudicial and possibly fatal to petitioner’s district_court litigation we agree with respondent that petitioner first asserts the ownership argument on brief ’ while this court is seldom inclined to consider an argument raised for the first time on brief there is no absolute rule barring such consideration as we said in 92_tc_1267 affd 906_f2d_62 2d cir the rule that a party may not raise a new issue on brief is not absolute rather it is founded upon the exercise of judicial discretion in determining whether considerations of surprise and prejudice require that a party be protected from having to face a belated confrontation which precludes or limits that party’s opportunity to present pertinent evidence citations omitted every representation by petitioner until the opening brief was filed had been that decedent was the owner or beneficial_owner of the redeemed shares the court’s pretrial order of july we do not agree that petitioner’s incomplete_gift argument which is based on alternative grounds of fraud theft and mistake is a new argument raised for the first time on brief required that each of the parties file a memorandum setting forth a the issues of fact including any issues subsidiary to ultimate issues and b the issues of law including any issues subsidiary to ultimate issues to be resolved by the court a clear complete and concise exposition of each party’s position and the theory underlying that position with respect to each of the issues that are set forth pursuant to above the order further stated ordered that neither party will be allowed to advance a position or theory underlying that position with respect to any of the issues set forth pursuant to above that is different from the positions or theories set forth pursuant to above emphasis added petitioner’s memorandum in response to our order lists theft fraud mistake and bad business bargain as the issues to be tried ' petitioner’s counsel do not offer any justification for their apparent disregard of the pretrial order respondent would be prejudiced if we were to allow petitioner contrary to our previous order to disclaim full beneficial_ownership of the redeemed shares for the first time on posttrial brief ’ for ‘the court’s order is set out in full supra pp and the relevant portions of petitioner’s amended memorandum of issues are set out supra pp 12tin addition to petitioner’s pleadings and the representation to the court that decedent owned full beneficial_interest in shares of pcab both decedent and her son treated the stock as if it were decedent’s by having the trust transfer the shares to her prior to the redemption -- - this reason we refuse to allow petitioner to assert that decedent had less than the full beneficial_ownership of the redeemed shares the doctrine_of judicial estoppel also supports our refusal to allow petitioner to raise the issue of decedent’s ownership in the redeemed stock while the contours of the doctrine_of judicial estoppel are not yet fully settled ’ we have held that the doctrine_of judicial estoppel is available in the tax_court see 100_tc_17 in 105_f3d_530 9th cir the court_of_appeals for the ninth circuit summarized the doctrine stating judicial estoppel sometimes also known as the doctrine_of preclusion of inconsistent positions precludes a party from gaining an advantage by taking one position and then seeking a second advantage by taking an incompatible position 94_f3d_597 9th cir it is an equitable doctrine intended to protect the integrity of the judicial process by preventing a litigant from playing fast and loose with the courts 893_f2d_1033 9th cir quoting 851_f2d_1208 9th cir the doctrine_of judicial estoppel is a vintage doctrine whose popularity varies from court to court nearly as greatly as its contours do and yet it is gaining renewed currency the ninth circuit_court of appeals is one of the courts to have infused it with renewed life and vigor that court applied judicial estoppel most recently to an estate_planning case in hawaii 966_fsupp_1567 m d ala referring to 105_f3d_530 9th cir cert_denied 501_us_1260 111_sct_2915 l bd 2d internal quotation marks omitted f ederal law governs the application of judicial estoppel in federal court rissetto f 3d pincite the courts of appeals are divided into what has been described by the court_of_appeals for the ninth circuit as the majority and minority positions see 94_f3d_597 9th cir in 989_f2d_323 9th cir quoting 966_f2d_448 9th cir the court characterized the positions stating the majority of circuits recognizing the doctrine hold that it is inapplicable unless the inconsistent statement was actually adopted by the court in the earlier litigation the minority view in contrast holds that the doctrine applies even if the litigant was unsuccessful in asserting the inconsistent_position if by his change_of position he is playing ‘fast and loose’ with the court in either case the purpose of the doctrine is to protect the integrity of the judicial process this case is appealable to the court_of_appeals for the ninth circuit as a consequence we apply the doctrine as enunciated by the court_of_appeals for the ninth circuit the court_of_appeals for the tenth circuit has firmly established that it will not be bound by the doctrine_of judicial estoppel see 143_f3d_1324 10th cir see also the position of the court_of_appeals for the district of columbia circuit expressed in 984_f2d_469 d c cir noting that this circuit has not previously embraced judicial estoppel - - in rissetto v plumbers steamfitters local supra pincite the court stated this circuit has not yet had occasion to decide whether to follow the ‘majority’ view or the ‘minority’ view fn ref omitted in that case like the instant case it was unnecessary to decide which view is correct the court in rissetto had to consider whether the obtaining of a favorable settlement in the earlier proceeding would be sufficient to satisfy the majority view requirement that the inconsistent statement was actually adopted by the court in the earlier litigation the court stated we are thus confronted with the question whether obtaining a favorable settlement is equivalent to winning a judqment for purposes of applying judicial estoppel we answer in the affirmative in our view the fact that plaintiff prevailed by obtaining a favorable settlement rather than a judgment should have no more relevance than in the context of civil rights attorney’s fees awards none whatever see 448_us_122 100_sct_2570 party who obtains consent decree is prevailing_party no less than one who obtains a judgment on the merits id pincite fn ref omitted emphasis added petitioner obtained a substantial settlement of the district_court litigation on the basis of the factual assertion that decedent was entitled to the legal or beneficial_ownership of percent of the issued and outstanding capital of pcab in the district_court litigation decedent had asserted a value of her interest on the basis of full ownership rights petitioner’s expert report filed in the district_court litigation valued her interest in pcab at the time of the redemption between - dollar_figure and dollar_figure petitioner’s counsel on brief now assert contrary positions petitioner argues the value of decedent’s beneficial_interest is less than dollar_figure million and decedent had less than a full beneficial_ownership in helfand v gerson supra pincite the court_of_appeals for the ninth circuit recently stated the integrity of the judicial process is threatened when a litigant is permitted to gain an advantage by the manipulative assertion of inconsistent positions factual or legal judicial estoppel seeks to prevent the deliberate manipulation of the courts petitioner’s assertion of both full ownership of the pcab shares and a value for the shares in excess of the consideration received by decedent was essential in order for petitioner to succeed in the district_court litigation petitioner’s new position on brief in the case before us is inconsistent with the position taken in the district_court we cannot in good conscience allow petitioner to benefit from having claimed full beneficial_ownership in one court and then to come to this court and make an inconsistent argument in an attempt to avoid the incidence of gift_tax if petitioner received full value for what decedent owned and gave up decedent cannot have been entitled to any recovery in the district_court litigation petitioner is allowed to have it only one way -- - while petitioner may make arguments in the alternative ina single litigation it is not allowed to succeed twice in different suits on inconsistent factual and legal assertions we hold that petitioner’s conduct gives rise to circumstances that demand the application of the doctrine_of judicial estoppel we therefore hold that petitioner is estopped from asserting decedent had less than a full beneficial_interest in the pcab shares at the time of the redemption and the shares had a value that was equal to or less than dollar_figure million ’ petitioner next argues that the redemption transaction was not a completed_gift in because a breach of fiduciary duty owed to the decedent occurred and or because decedent was defrauded petitioner argues that either or both events entitle decedent to rescind the transaction we disagree in date decedent and her son nikita maggos entered into a transaction designed to minimize estate_taxes and achieve decedent’s testamentary goals both decedent and nikita maggos were represented by independent and qualified attorneys in the transaction nikita was represented by mr bezman decedent’s attorney at the time of the redemption transaction was robert hite we found mr hite to be a credible truthful and ‘petitioner filed a motion for summary_judgment in this court claiming that the record shows clearly that ms maggos decedent was defrauded because she transferred her pcab shares for less than adequate_consideration estate of maggos v commissioner tcmemo_1997_431 - - disinterested witness mr hite testified that the purpose of the transaction was an estate_freeze a legitimate estate_planning technique to move an appreciating asset out of decedent’s estate ’ he further testified that nikita maggos’ attorney victor brezman had planned the transaction mr hite did not guestion the redemption price that decedent and her son nikita maggos had agreed upon because it satisfied decedent’s lommr hite testified q and do you know who planned this transaction a it was mr bezman q and did anyone describe the reasons for the transaction a right he explained that the value of this pepsi-cola bottling company was going up and that they wanted to stop the value from going up any higher in mrs maggos’ estate so they wanted to freeze it at the present_value qo they wanted to freeze it at the present_value a right q does a transaction---in the jargon of your trade does the--this transaction have a name a well it’s an estate_freeze is what it is yes qo and were you aware of a concept of an estate_freeze prior to this meeting a yes of course qo did you have any personal reservations about the legitimacy of an estate_freeze a no it’s a perfectly legitimate legal transaction q are there any parameters in which the transaction should fall a well when you say freeze it at present_value obviously the price the transaction is being placed at should be the fair_market_value of the property the present fair_market_value of the property q uh-huh was this meeting that occurred in your office a negotiating session a no it wasn’t it was---they came in they said that they had reached this agreement with mrs maggos and that she was going to redeem her stock at the dollar_figure million figure -- - testamentary plan mr hite testified that decedent had promised to leave him nikita maggos the shares when she died ' the conclusion that the redemption transaction was part of an estate plan is corroborated by the fact that as part of the redemption transaction plan nikita maggos’ and pcab’s attorneys mr hite testified q and did mrs maggos ever ask you to negotiate with anyone ---- a no q --- about the price a no she said this is what we want to do this is what we’re going to do q did you have an understanding of why she did not ask you to negotiate a well she was--i knew of the relationship with her son and that she was eventually going to give him this stock upon her death and she and he had worked out a price that she was satisfied with and i just felt that i wasn’t being asked to question what they had already determined and i was just to protect her interests in making sure she got what she had bargained for q so you thought she had negotiated the price before she got there a i did qo was mrs maggos present during all of your discussions with mr helm and mr bezman a she was q did she ask any questions a not that i recall i remember explaining to her that this --- this idea of a freeze was a legitimate transaction and that it would stop the value of her asset from going any higher and that the current -- it would remain at the current value that it -- that they placed on it q did mrs maggos seem pleased with the price a she did '8mr hite testified q okay and this redemption was part of---came to be a central part of mary's overall estate plan a that's correct - - contacted decedent’s attorney and recommended that decedent should be convinced to make a gift to decedent’s daughter in so that the statute_of_limitations for assessing gift_tax would start to run we find that decedent and her son entered into the redemption transaction to fulfill decedent’s estate_planning goals and for no other reasons decedent was not concerned with and did not negotiate or authorize her attorney to negotiate for the fair_market_value of her interest in pcab the price received was the price that satisfied decedent’s needs while she was alive was the greatest amount her son believed he could pay and was the lowest price nikita’s lawyers thought could be defended for gift_tax purposes so long as the transaction could be defended for federal gift_tax purposes the fair_market_value of the pcab shares that were redeemed was not of material concern to decedent we further find that decedent after having received competent independent legal advice gave a fully informed consent to the redemption transaction as an estate_planning technique on the record before us given the intended nature of the redemption transaction we can find no credible_evidence that would support a finding that decedent was defrauded of her interest in pcab or that there was any breach of fiduciary duty by nikita maggos which was owed to decedent thus entitling decedent to rescind the transaction we therefore reject - - petitioner’s incomplete_gift argument and for the same reasons we also reject petitioner’s bad business bargain or unilateral mistake arguments valuation valuation is a question of fact and the trier of fact must weigh all relevant evidence to draw the appropriate inferences see 323_us_119 304_us_282 fair_market_value is defined for federal estate and gift_tax purposes as the price that a willing buyer would pay a willing seller both having reasonable knowledge of all the relevant facts and neither being under compulsion to buy or to sell see 411_us_546 citing sec_20_2031-1 estate_tax regs see also 93_tc_529 the willing buyer and the willing seller are hypothetical persons rather than specific individuals or entities and the individual characteristics of these hypothetical persons are not necessarily the same as the individual characteristics of the actual seller or the actual buyer see 706_f2d_1424 7th cir 658_f2d_999 5th cir 94_tc_193 see also o7 - 823_f2d_483 11th cir affg tcmemo_1985_595 the hypothetical willing buyer and willing seller are presumed to be dedicated to achieving the maximum economic advantage see estate of curry v united_states supra pincite estate of newhouse v commissioner supra pincite this advantage must be achieved in the context of market and economic conditions at the valuation_date see estate of newhouse v commissioner supra pincite for federal gift_tax purposes the fair_market_value of the subject property is determined as of the date of the gift ordinarily no consideration will be given to any subsequent event that may have affected the value of the subject property on some later date if the event was unforeseeable at the time of the gift see sec_2512 sec_20_2031-1 estate_tax regs see also 763_f2d_891 7th cir estate of newhouse v commissioner supra pincite 88_tc_38 expert testimony both parties rely primarily on expert opinion evidence to support their contrary valuation positions we evaluate the opinions of experts in light of the demonstrated qualifications of each expert and all other evidence in the record see 250_f2d_242 5th cir affg in part and remanding in part on another ground tcmemo_1956_178 - - 86_tc_547 we have broad discretion to evaluate the overall cogency of each expert’s analysis see 838_f2d_330 9th cir affg in part and reversing in part tcmemo_1986_ we are not bound by the formulas and opinions proffered by an expert witness and will accept or reject expert testimony in the exercise of sound judgment see helvering v national grocery co supra pincite anderson v commissioner supra pincite we may reach a determination of value based on our own examination of the evidence in the record see 945_f2d_92 5th cir citing 538_f2d_927 2d cir affg t c memo where experts offer divergent estimates of fair_market_value we decide what weight to give these estimates by examining the factors they used in arriving at their conclusions see 38_tc_357 we have broad discretion in selecting valuation methods see 640_f2d_249 9th cir affg on this issue and revg in part tcmemo_1978_191 moreover while we may accept the opinion of an expert in its entirety see 74_tc_441 we may be selective in the use of any part of such opinion or reject the opinion in its entirety see parker v commissioner supra pincite finally - - because valuation necessarily results in an approximation the figure at which this court arrives need not be one as to which there is specific testimony if it is within the range of values that may properly be arrived at from consideration of all the evidence see silverman v commissioner supra pincite 302_f2d_790 2d cir respondent’s expert respondent employed the services of business valuation services inc bvs to value shares of the common_stock of pcab as of date david n fuller a principal of bvs gave testimony at the trial mr fuller has an m b a degree in finance from southern methodist university and is an accredited senior appraiser as designated by the american socy of appraisers and a chartered financial analyst the bvs report concluded that the fair_market_value of shares of the common_stock of pcab on date was dollar_figure this conclusion is based on percent of the common_stock of pcab having a value of dollar_figure million to arrive at this conclusion bvs prepared several separate analyses bvs prepared a discounted cash-flow a guideline company a market transaction and an acquisition analysis each is discussed below discounted cash-flow analysis in the discounted cash-flow dcf analysis the present_value of a company’s projected annual cash-flows over the forecast period is added to the present_value of a company’s residual_value and the value of a company’s nonoperating assets to arrive at the present_value of a company a dcf analysis contains an inherent difficulty when used for a company that has a significant residual_value because to determine the present_value of a company the dcf analysis requires an estimate of what a company will be worth at the end of the forecast period residual_value pcab’s estimated residual_value was neither minimal nor easily calculated the bvs report assumes that in years pcab will be worth times net_earnings in closely held small companies the use of a dcf analysis is also suspect when the discount rate is calculated by a weighted average cost of capital wacc determination such determinations often include a determination of the cost of capital using the capital_asset pricing model capm this court has recently observed we do not believe that capm and wacc are the proper analytical tools to value a small closely_held_corporation with little possibility of going public capm is a financial model intended to explain the behavior of publicly_traded_securities that has been subjected to empirical validation using only historical data of the two largest u s stock markets furman v commissioner tcmemo_1998_157 --- - the bvs report uses a wacc determination including a capm determination in arriving at an appropriate discount rate in making the capm determination bvs assigned a beta’ of dollar_figure as compared to the market’s normal rate of this resulted ina determination of the cost of equity_capital being percent in the capm computation we are not persuaded that the guideline companies used in the bvs report to determine beta in this case were appropriate none of the companies selected were shown have had operations that were substantially_similar to pcab are we persuaded that pcab should be assigned a smaller beta the guideline companies assuming that they were appropriate a beta of were assigned volatility equal to market the of equity_capital would have been percent rather than the percent used in the bvs study we are also unpersuaded that bvs study selected an appropriate rate for debt in the wacc determination bvs selected percent as the pretax cost to nor than tf cost the of beta a measure of systematic risk is a function of the relationship between the return on an individual security and the return on the market as a whole pratt et al valuing a business 3d ed pincite betas of public companies are frequently published or can be calculated based on price and earnings data because the calculation of beta requires historical pricing data beta can not be calculated for stock in a closely_held_corporation the inability to calculate beta is a significant shortcoming in the use of capm to value a closely_held_corporation this shortcoming 1s most accurately resolved by using the betas of comparable public companies furman v commissioner tcmemo_1998_157 fn ref omitted - - debt absent any justification why a hypothetical buyer could obtain a debt rate less than percent above the government bond rate we see no reason to accept such a low rate as being appropriate the selection of what we consider to be an artificially low rate depresses the wacc determination the bvs study adopted the capm determination as appropriate for determining the weighted cost of capital bvs discarded a constant growth of earnings analysis that yielded an estimate of percent because of its inherent weakness as compared to the capm methodology in noting bvs’s failure to include or convincingly explain why a small company risk premium should be excluded from its calculation petitioner’s expert k w mcgraw testified that an appropriate discount rate would be in the range of and a half percent at least having considered all the evidence before us on this point we have determined that an appropriate discount rate would be approximately percent rather than the percent used in the bvs report or the percent rate used in petitioner’s expert report prepared by willamette management associates the 5-percent rate appears to be based on the assumption that a hypothetical buyer would obtain baa-rated debt financing however insufficient justification for this assumption has been provided 2lsee discussion of the willamette management associates report infra pp - - in addition to the adjustment necessary for the discount rate we are not persuaded that other assumptions made in the bvs cash-flow analysis are warranted the bvs analysis incorporates an amount by way of an add-back item for amortization of intangibles the report assumes that a purchaser of the percent share holding would be allowed to make a sec_338 election and as a consequence would be able to amortize the franchise agreement under sec_1253 there are a variety of reasons we find this assumption unwarranted the most compelling of which is that a purchaser of percent of a company would m22 not make a qualified_stock_purchase as required by sec_338 and therefore the postulated election would not be sec_338 provides qualified_stock_purchase --the term qualified_stock_purchase means any transaction or series of transactions in which stock meeting the requirements of sec_1504 of corporation is acquired by another corporation by purchase during the 12-month_acquisition_period sec_1504 provides 80-percent voting and value test --the ownership of stock of any corporation meets the requirements of this paragraph if it-- a possesses at least percent of the total voting power of the stock of such corporation and b has a value equal to at least percent of the total value of the stock of such corporation - - available as a consequence the amount added back into the cash-flows for amortization must be subtracted from the calculation we find that an additional adjustment is warranted in the determination of the value of the nonoperating assets that are added to the value of the operating business to achieve the value of pcab the bvs report adds back inter alia the following assets cash over dollar_figure having a fair_market_value of dollar_figure and deferred charges having a fair_market_value of dollar_figure we find no basis for this treatment the cash in excess of dollar_figure held by pcab and the deferred charges are in our opinion operating_assets the balance sheets for the years preceding the valuation_date all show cash on hand substantially in excess of dollar_figure mr robert shircliff a witness with considerable experience with pepsi-cola bottlers testified that the rule_of thumb for bottling plants is that they need working_capital of cents per case sold mr richard lawrence a vice president of pepsi-cola co also testified that as a general_rule pepsi-cola bottlers required working_capital of cents per case in pcab sold big_number cases using this rule_of thumb pcab would require -- - working_capital of dollar_figure well in excess of the dollar_figure shown on the balance_sheet bvs determined from pcab’s records that pcab held notes from nikita maggos in the approximate amount of dollar_figure a hypothetical purchaser of percent of the shares of pcab from a hypothetical seller would have relied on pcab’s financial statements to determine pcab’s assets neither a hypothetical purchaser nor a seller would have any reason to cause pcab to discharge nikita maggos’ debt a hypothetical purchaser of percent of the shares of pcab would have been in control and would have logically insisted on repayment of nikita maggos’ notes in the instant case we think the appropriate treatment of the shareholder notes for valuation purposes is to treat them consistently with the business records of pcab as nonoperating assets bvs’ discounted cash-flow analysis after making the adjustments detailed above would result in a value for working_capital in this context is defined as the sum of cash on hand receivables inventory and other current_assets less accounts_payable and other current liabilities this number is derived by averaging the notes outstanding on date dollar_figure and the notes outstanding on date dollar_figure the current market indicator evaluation which was prepared by shircliff contemporaneously with the redemption transaction shows notes receivable from stockholders as being approximately dollar_figure we note that coopers lybrand petitioner’s expert in the district_court litigation valued the notes at dollar_figure in its report - - percent of pcab of approximately dollar_figure and result in a value for a 7-percent interest of approximately dollar_figure guideline company analysis and market transaction analysis bvs performed a guideline company analysis and concluded that the fair_market_value of the common_stock in pcab as of date on a minority interest basis can be reasonably represented as dollar_figure two of the companies selected pepsi-cola inc and coca-cola co are so dissimilar in both size and operations’ to pcab that we doubt the comparisons are meaningful the other two guideline companies were also significantly larger having market capitalizations of dollar_figure million and dollar_figure billion in addition to the large discrepancy in size we are not persuaded that the remaining guideline companies’ bottling operations are similar to pcab’s operations which involve a very high percentage approximately percent of resale of product bottled elsewhere for these reasons we do not accept bvs’ guideline company analysis as reflecting the market_value of pcab shares bvs also performed a market transaction analysis that isolated financial data from acquisitions of bottling companies ranging in size from dollar_figure million to dollar_figure billion in market capital the report gives no indication whether any of richard lawrence a vice president of pepsi-cola co testified that pepsi-cola inc and coca-cola co were ina different business than pcab -- - the companies used for comparison had operating characteristics like pcab’s pcab’s operations involved the sale of a very high percentage of product bottled elsewhere we are not convinced that this is typical of other bottlers consequently we find the market transaction analysis to be unpersuassive acquisition analysis bvs reviewed the sale of pcab years subsequent to the valuation_date to provide evidence of value the sale price for percent of pcab was dollar_figure this price is the unadjusted base price called for in the contract for sale petitioner argues that a more appropriate amount would be dollar_figure which is the amount specified in a subsequent closing_agreement between nikita maggos and respondent as the price obtained for the stock the bvs report states that due to the period of time between the valuation_date and the sale we placed no weight on this analysis but present the information to provide additional information by which to evaluate the accuracy of our conclusions petitioner’s expert petitioner employed the services of corporate financial consultants cfc cfc also valued shares of the common_stock of pcab as of date mr kenneth mcgraw a principal of cfc is the author of the cfc report and testified at trial -- - mr mcgraw holds a degree in chemistry from johns hopkins university and an m b a from harvard the cfc report concluded that the fair_market_value of percent of pcab’s stock as of date was dollar_figure this conclusion is based on the whole enterprise value of pcab being dollar_figure and applying a discount of percent for lack of marketability of the 7-percent block of stock being valued cfc used a capitalization of cash-flows as the primary valuation measure cfc also performed a reasonableness test using a guideline comparative company approach their report states this approach however was not used as a primary measure due to the fact that there were no public companies comparable enough to use as reliable indicators of value for a small atypical pepsi bottler like pcab cfc also did not use a discounted cash-flow approach because of difficulties in forecasting future revenues and earnings given significant changes in margins and earnings in the years preceding the valuation_date cfc also rejected the use of multiples based on the then- current sales of other franchises or dollar-per-case valuations cfc cited pcab’s small size and heavy reliance on purchasing products from other suppliers about percent of sales as reasons to consider pcab as atypical from other bottlers -- -- in calculating the value of the operating business cfc found the compensation paid to nikita maggos to be reasonable and therefore made no adjustment to the company’s cash-flows in that regard respondent’s expert noted that a new owner of percent of pcab would be entitled to review and set the compensation of the executives we agree with that proposition respondent’s expert estimated that an appropriate level of compensation_for the position held by nikita maggos would be in the vicinity of dollar_figure per year based on pcab’s size revenue profits and dividend history we agree that this amount is more reasonable than nikita maggos’ salary of over dollar_figure a majority owner of pcab stock other than nikita’s mother would not likely approve of nikita’s salary level as a consequence we have adjusted the cash-flow in cfc’s calculation to account for this fact additionally we have adjusted the cfc’s calculation of the value of the nonoperating assets in the same manner as was done in the discounted cash-flow analysis of respondent’s expert and for the same reasons the result of the adjustments yields a value for percent of pcab of approximately dollar_figure and of dollar_figure for percent petitioner’s amended complaint in the district_court litigation alleged that nikita maggos an officer and director of pcab caused pcab to pay to him a salary which was excessive and not reasonable -- - value of percent of pcab shares aggregated minority basis ’ after making the appropriate adjustments detailed above bvs’ discounted cash-flow analysis and cfc’s capitalization of cash-flows analysis produce a very narrow range of values as stated above the value of percent of pcab is approximately dollar_figure the corresponding value for a 7-percent interest is approximately dollar_figure we therefore find dollar_figure to be the best estimation of the value of percent on an aggregated minority basis our conclusion is also generally supported by more contemporaneous evaluations that were made by robert shircliff on brief petitioner states between and there were three occasions on which the parties retained neither by petitioner nor respondent attempted to place a value on pcab the shircliff report the worksheet prepared by shircliff in and pepsi-metro’s purchase of of the stock of pcab unlike the various valuation experts retained by parties for litigation purposes for this preceding and the district_court litigation the person performing these valuations had no advocacy role each had every reason to get the number right the shircliff report valued the operating business at dollar_figure petitioner’s expert calculated an adjustment to the shircliff report to reflect growth in net sales between we use the term aggregated minority basis to mean the value of the company as a whole multiplied by the relevant percentage of ownership al -- and assuming that growth rate percent the value of the operating business would be approximately dollar_figure using the same figure for nonoperating assets as used to adjust the dcf and capitalization of cash-flows analysis above results in a total value of approximately dollar_figure million and dollar_figure million for a 7-percent interest tlliquidity discount marketability discount a discount may be appropriate to reflect illiguidity or costs of marketing involved in the disposition of an interest in a small closely held private company see eg 112_tc_130 112_tc_26 davis v commissioner 110_tc_530 estate of jung v commissioner tcmemo_1990_ the parties’ experts disagree about the appropriateness of the application of a discount to the aggregate minority value of the 7-percent block being valued respondent again relies on the testimony of robert fuller and the report prepared by bvs bvs in its original report and in a supplemental report concludes that no discount for marketability or illiquidity is appropriate petitioner relies in part on cfc’s analysis which concludes that a 25-percent marketability discount would be appropriate petitioner also relies on a report prepared by 8petitioner’s expert opines that growth rate utilized probably overstates the value of pcab’s operating business in - -- willamette management associates willamette and the testimony of robert f reilly the managing director of that firm the willamette report concludes that a 30-percent illiguidity discount would be appropriate we found the testimony of mr reilly and mr mcgraw to be persuasive with respect to the propriety of an illiguidity discount and their reports in this matter to be well reasoned the facts that pcab was a small family company and the shares in the company could not be sold without the approval of pepsi-cola inc favor the conclusion that some discount is appropriate after carefully considering all the relevant evidence including the expert reports and testimony we consider an illiquidity discount of percent to be appropriate control premium as a general proposition control is an element to be taken into account for purposes of determining the fair_market_value of corporate stock over and above the value that is attributable to mr reilly among his other qualifications has an m b a degree in finance from columbia university graduate school of business he is an accredited senior appraiser as designated by the american socy of appraisers a chartered financial analyst a c p a and he has coauthored a book entitled valuing a business s a lack of marketability discount was applied in a similar circumstance in estate of oman v commissioner tcmemo_1987_ noting that it would be difficult to sell percent of the stock ina family company to an outsider particularly with decedent’s sons remaining active in the business which justified the application of a marketability discount - - the corporation’s underlying assets using traditional valuation methodologies see 96_tc_606 affd 970_f2d_897 2d cir the sale of a 7-percent block of shares in pcab would deliver effective operational control to a purchaser and would need to be considered as one of the factors affecting value see 88_tc_1577 while percent of the shares would not command total control of pcab it would give the purchaser operational control in other cases we have found a control premium should be applied in these circumstances see also id estate of feldmar v commissioner tcmemo_1988_429 estate of oman v commissioner tcmemo_1987_71 as we stated in estate of salsbury v commissioner t c memo the payment of a premium for control is based on the principle that the per share value of minority interests is less than the per share value of a controlling_interest a premium for control is generally expressed as the percentage by which the amount_paid for a controlling block of shares exceeds the amount which would have otherwise been paid for the shares if sold as minority interests citation omitted petitioner’s expert mr reilly opined that the proper control transfer premium was in the range from to percent mr reilly’s report indicates he formed his opinion by calculating the average control price premium paid in the beverage industry over the years from to mr reilly - finds the average control price premium was dollar_figure percent in his report mr reilly then argues that the minority shareholder would have to consent to any sale and therefore the control premium should be turned into a discount because the majority shareholder would need to pay the minority shareholder to get that consent we find this reasoning unsupported by authority and unpersuassive especially in light of the fact that we factored potential problems with the minority shareholder into our determination of an appropriate illiquidity discount the transfer of percent of the shares would allow day- to-day control to the purchaser considering the level of control transferred we find that a control premium of percent rather than to percent that petitioner’s expert calculated would be more appropriate the application of both a lack of marketability or illiquidity discount and a control premium has been found to be appropriate in other cases see eg hutchens non-marital trust v commissioner tcmemo_1993_600 percent marketability discount and percent control premium estate of oman v commissioner supra percent marketability discount and percent control premium the application of the control premium and the marketability discount is offsetting in this case property received in return for her shares of pcab decedent received a dollar_figure million promissory note from pcab respondent determined that the promissory note had a value of dollar_figure million the value of the promissory note is uncontested conclusion pursuant to the stock_redemption on date decedent transferred shares of pcab stock having a fair_market_value of dollar_figure million and received property worth dollar_figure million asa result of this redemption nikita maggos became the sole shareholder of pcab the value received by nikita maggos as a result of the redemption of pcab shares on date was dollar_figure million decedent made a taxable gift of dollar_figure million to her son nikita maggos when pcab redeemed her interest in the company decision will be entered under rule
